UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-5896 DWS Target Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:7/31 Date of reporting period: 4/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of April 30, 2010(Unaudited) DWS Target 2012 Fund Shares Value ($) Common Stocks 21.0% Consumer Discretionary 2.9% Auto Components 0.4% Autoliv, Inc.* Johnson Controls, Inc. Diversified Consumer Services 0.0% DeVry, Inc. Hotels Restaurants & Leisure 0.3% Darden Restaurants, Inc. McDonald's Corp. 68 Starbucks Corp. Household Durables 0.3% Jarden Corp. Whirlpool Corp. Internet & Catalog Retail 0.1% Priceline.com, Inc.* Media 0.6% Comcast Corp. "A" McGraw-Hill Companies, Inc. Time Warner Cable, Inc. Walt Disney Co. Multiline Retail 0.3% Nordstrom, Inc. Sears Holdings Corp.* 71 Target Corp. Specialty Retail 0.9% Ross Stores, Inc. Signet Jewelers Ltd.* Tiffany & Co. TJX Companies, Inc. Williams-Sonoma, Inc. Consumer Staples 1.8% Beverages 0.0% Coca-Cola Co. Food & Staples Retailing 0.1% Safeway, Inc. Wal-Mart Stores, Inc. Food Products 0.8% Corn Products International, Inc. Del Monte Foods Co. General Mills, Inc. The Hershey Co. Tyson Foods, Inc. "A" Household Products 0.5% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. Personal Products 0.3% Estee Lauder Companies, Inc. "A" Herbalife Ltd. Tobacco 0.1% Philip Morris International, Inc. Reynolds American, Inc. Energy 2.1% Energy Equipment & Services 0.5% Exterran Holdings, Inc.* Oil States International, Inc.* Rowan Companies, Inc.* Unit Corp.* Oil, Gas & Consumable Fuels 1.6% Chevron Corp. Cimarex Energy Co. ConocoPhillips ExxonMobil Corp. Marathon Oil Corp. Newfield Exploration Co.* Occidental Petroleum Corp. 52 Williams Companies, Inc. Financials 3.2% Capital Markets 0.4% Bank of New York Mellon Corp. Franklin Resources, Inc. The Goldman Sachs Group, Inc. Waddell & Reed Financial, Inc. "A" Commercial Banks 0.8% Comerica, Inc. Commerce Bancshares, Inc. First Citizens BancShares, Inc. "A" Huntington Bancshares, Inc. M&T Bank Corp. Wells Fargo & Co. Consumer Finance 0.7% American Express Co. AmeriCredit Corp.* Capital One Financial Corp. Discover Financial Services Diversified Financial Services 0.5% Bank of America Corp. JPMorgan Chase & Co. NYSE Euronext Insurance 0.6% Aflac, Inc. Allied World Assurance Co. Holdings Ltd. CAN Financial Corp.* PartnerRe Ltd. Unitrin, Inc. Real Estate Investment Trusts 0.2% Annaly Capital Management, Inc. (REIT) Public Storage (REIT) Health Care 2.4% Biotechnology 0.1% Amgen, Inc.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 0.3% Hill-Rom Holdings, Inc. Hospira, Inc.* Health Care Providers & Services 1.4% AmerisourceBergen Corp. Cardinal Health, Inc. Community Health Systems, Inc.* Coventry Health Care, Inc.* McKesson Corp. Medco Health Solutions, Inc.* UnitedHealth Group, Inc. Pharmaceuticals 0.6% Eli Lilly & Co. 40 Forest Laboratories, Inc.* Johnson & Johnson Perrigo Co. Pfizer, Inc. Industrials 2.2% Aerospace & Defense 0.5% ITT Corp. Northrop Grumman Corp. Raytheon Co. Air Freight & Logistics 0.3% United Parcel Service, Inc. "B" Building Products 0.0% Owens Corning, Inc.* Commercial Services & Supplies 0.2% R.R. Donnelley & Sons Co. Electrical Equipment 0.0% Hubbell, Inc. "B" Industrial Conglomerates 0.7% 3M Co. Carlisle Companies, Inc. General Electric Co. Machinery 0.4% Oshkosh Corp.* Parker Hannifin Corp. Timken Co. Road & Rail 0.0% Ryder System, Inc. 61 Trading Companies & Distributors 0.1% W.W. Grainger, Inc. Information Technology 4.0% Communications Equipment 0.2% Cisco Systems, Inc.* F5 Networks, Inc.* Computers & Peripherals 1.0% Apple, Inc.* Hewlett-Packard Co. Seagate Technology* Western Digital Corp.* Electronic Equipment, Instruments & Components 0.7% Arrow Electronics, Inc.* Avnet, Inc.* Jabil Circuit, Inc. Tech Data Corp.* Vishay Intertechnology, Inc.* Internet Software & Services 0.2% Google, Inc. "A"* 80 IAC/InterActiveCorp.* IT Services 0.7% Cognizant Technology Solutions Corp. "A"* Computer Sciences Corp.* International Business Machines Corp. Office Electronics 0.2% Xerox Corp. Semiconductors & Semiconductor Equipment 0.4% Intel Corp. Micron Technology, Inc.* Software 0.6% Microsoft Corp. Symantec Corp.* Materials 1.0% Chemicals 0.6% Cytec Industries, Inc. Huntsman Corp. Lubrizol Corp. Nalco Holding Co. Metals & Mining 0.0% Walter Energy, Inc. Paper & Forest Products 0.4% International Paper Co. MeadWestvaco Corp. Telecommunication Services 0.8% Diversified Telecommunication Services 0.6% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services 0.2% Telephone & Data Systems, Inc. Utilities 0.6% Electric Utilities 0.3% Edison International 58 Exelon Corp. FirstEnergy Corp. Gas Utilities 0.0% National Fuel Gas Co. Independent Power Producers & Energy Traders 0.2% Constellation Energy Group, Inc. NRG Energy, Inc.* Multi-Utilities 0.1% Ameren Corp. NSTAR Total Common Stocks (Cost $7,586,013) Principal Amount ($) Value ($) Government & Agency Obligation 78.6% US Treasury Obligation US Treasury STRIPS, 5.311% **, 2/15/2012 (Cost $30,441,031) Shares Value ($) Cash Equivalents 0.9% Central Cash Management Fund, 0.21% (a) (Cost $384,678) % of Net Assets Value ($) Total Investment Portfolio (Cost $38,411,722) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. ** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $38,540,193. At April 30, 2010, net unrealized appreciation for all securities based on tax cost was $3,537,077. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,752,170 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $215,093. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(b) $ $
